Citation Nr: 1448595	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a scar, status post excision of basal cell carcinoma of the left shoulder, and if so, whether service connection is warranted. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and August 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in June 2014.  A transcript is of record.

The issues of service connection for the left shoulder scar, status post excision of basal cell carcinoma on the merits and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left shoulder scar, status post excision of basal cell carcinoma (formerly classified as left clavicle scar) was previously denied in an unappealed February 2003 rating decision.

2.  Some of the evidence added to the record since the February 2003 determination relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for the left shoulder scar.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied service connection for a left clavicle scar is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The evidence received since the February 2003 determination is new and material, and the appellant's claim for service connection for a left clavicle scar is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 2003 rating decision denied service connection for a left clavicle scar, which the Veteran claimed resulted from a burn to that area and subsequent skin cancer at the site.  The Veteran did not file a notice of disagreement with the February 2003 rating decision and no additional evidence pertinent to the issue was received within one year of notification of the decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence of record at the time of the February 2003 rating decision consisted of the Veteran's service treatment records (STRs) and private treatment records.  The STRs do not show any complaints, treatment or diagnoses related to basal cell carcinoma of the left shoulder, a burn to the left shoulder or neck area, or a left shoulder scar.  

The Veteran wrote in a September 2002 statement that he burned the side of his neck while operating a lathe during service.  The area stayed irritated over the years and he developed cancer, which was removed in the early 1990s, leaving a scar.  July 1992 private treatment records state that the Veteran had had a 2 by 3 cm. scaly plaque on the left shoulder that had been present for a number of years.  It was noted that he had gotten burned in that area many years before and that it had gotten larger and was uncomfortable if exposed to the sun.  A pathology report showed multicentric basal cell carcinoma.  The Veteran underwent excision of Bowen's disease on the left supraclavicular fossa.  A VA examination in October 2002 noted a scar in the left clavicle area.  The Veteran was diagnosed with status post skin cancer. 

The evidence received since the February 2003 decision includes a March 2008 statement from an individual who served with the Veteran stating that the Veteran was burned in 1969 at Groton, Connecticut by a metal chip from a lathe.  While they were visiting the Veteran's family in Alabama and vacationing in Florida the Veteran had bleeding and drainage through his shirt due to the burn.  The statement also says that the Veteran had to keep the area bandaged and be careful about exposing it to sunlight.

Dr. Meadows, a private physician, wrote in September 2009 that the Veteran sustained a burn during military service.  It had a prolonged healing period, and he then developed basal cell carcinoma in the burn scar.  Dr. Meadows felt it was possible that the burn had an initiating effect on the malignancy.  

The Veteran wrote on his July 2011 VA Form 9 that when he burned his shoulder during active service he treated it with over-the-counter medication and band aids.  He also wrote that when he went to a doctor during service, that was all they did.  The Veteran testified at the June 2014 Board hearing that he sustained a burn to the left shoulder from hot metal from a lathe during service.  It would not heal and he went to the infirmary on a ship he later served on.

Upon review of the evidence, the Board finds that some of the evidence submitted subsequent to the February 2003 decision relates to a previously unestablished fact.  Specifically, the new evidence suggests that an in-service incident causing a left shoulder burn occurred and that the basal cell carcinoma of the left shoulder may be related to it, which had not been established at the time of the prior denial.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, as the additional evidence is both new and material, the claim for service connection for a left shoulder scar is reopened.
    

ORDER

New and material evidence having been submitted, the claim for service connection for a left shoulder scar is reopened, and to this extent only the appeal is granted.



REMAND

The Board finds that the reopened claim for service connection for a left shoulder scar and the claim for a TDIU warrant further development.

While the record confirms the presence of a left shoulder scar from the basal cell cancer excision and suggests the Veteran may have suffered a burn to the left shoulder area around the clavicle, his contention of nonhealing and/or chronic irritation of the area is not fully supported by the record.  In this regard, the buddy statement suggests the burn incident occurred in 1969, yet service treatment records reveal no treatment or complaints detailing the burn, an open wound, or even a scar in that area.  The Veteran's separation examination in 1970 revealed scars of the eyebrow and under the left eye but made no mention of any scarring, scab, or sore in the shoulder or neck area.  Moreover, a VA general medical examination a few months after discharge revealed normal skin and musculoskeletal examinations.  

As there is evidence of a current scar and an opinion that it is possible the burn had an initiating effect on the malignancy, and because the threshold for obtaining an opinion is low, a VA medical examination with opinion should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In regards to the claim for a TDIU, service connection is in effect for obstructive sleep apnea; major depressive disorder; chronic sinusitis; residuals, removal of front sinuses; loss of smell; loss of taste; forehead scar; tinnitus, gastroesophageal reflux disease (GERD), and right ear hearing loss.  The Board notes that an October 2008 rating decision determined that the Veteran's vertigo was a symptom of his sinusitis. 

Dr. Stiles, a private ear, nose and throat specialist and Dr. Campbell, an internist, have noted the Veteran suffers from recurrent vertigo that can be incapacitating at times and can last for up to two weeks.  However, the clinical treatment records from these physicians have not been obtained.  Such should be requested on remand. 


Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from June 2010 to the present.

2.  Ask the Veteran to complete the appropriate authorization forms to request the clinical treatment records from Dr. Stiles and Dr. Campbell dating since February 2008.  After securing the necessary release, the records should be requested.  If any requested records are not available, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA scar examination by a dermatologist to determine the current nature of his left shoulder scar, status post basal cell cancer excision and to obtain an opinion as to whether the basal cell cancer is related to the claimed burn in service.  The claims folder must be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the basal cell carcinoma excised from the left shoulder is related to the burn the Veteran alleges occurred in service.  The examiner should accept for the purposes of the opinion that the Veteran was burned on the left shoulder by a piece of metal from a lathe during service.  However, the Board has not accepted the contention that the burn remained unhealed and irritated until he was ultimately diagnosed with skin cancer years after service. 

A complete rationale for the opinion must be provided.

4.  After the above has been completed to the extent possible and any additional development deemed necessary has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


